EX-10.1 2 v312160_ex10-1.htm EXHIBIT 10.1

Exhibit 10.1

 



 

Dated 1st may 2012

 

------------

Share purchase agreement

 

 

Between

 

 

HOLLYWOOD MEDIA CORPORATION

 

 

and

 

 

ORCHARD ADVERTISING LIMITED

 



 

 

 

 

THIS AGREEMENT is dated 1st May 2012

 

Parties

 

(1)HOLLYWOOD MEDIA CORP incorporated and registered in the United States of
America whose registered office is at 2255 Glades Road Suite 221A, Boca Raton,
FL 33431 (Seller).

 

(2)ORCHARD ADVERTISING LIMITED incorporated and registered in England and Wales
with company number 8006157 whose registered office is at Clifford House, 34-36
Orchard Road, Lytham St Annes, FY8 1PF(Buyer).

 

Background

 

The Seller has agreed to sell and the Buyer has agreed to buy the Sale Shares
subject to the terms and conditions of this agreement.

Agreed terms

 

1.Interpretation

 

1.1The definitions and rules of interpretation in this clause apply in this
agreement.

 

Accounts: audited financial statements of the Company and the Subsidiaries for
the period ended 31 December 2011 comprising individual accounts of the Company
and each of the Subsidiaries, the consolidated group accounts of the Company and
its Subsidiaries including in each case the balance sheet, profit and loss
account together with the notes on them, a cash flow statement and an auditor's
and directors' reports

 

Asset Sale: means any bona fide transaction whereby any person or group of
persons acting in concert purchase the whole or substantially the whole of the
business and assets of the Cinemasource Group

 

Cinemasource Group: Cinemasource and each of the Subsidiaries.

 

Business Day: a day (other than a Saturday, Sunday or public holiday) when banks
in the City of London are open for business.

 

Buyer's Solicitors: Atticus Legal LLP of Castlefield House, Liverpool Road,
Manchester M3 3SB.

 

Charge: the charge to be granted over the Sale Shares pursuant to clause 3.4.

 

CinemasOnline Agreement: means the agreement entered into between (1) Pelican
Consultants LLP and (2) WWW.CO.UK Limited, Cinemas Online Limited and UK
Theatres Online Limited dated 18 November 2010.

 

Cinemasource: Cinemasource UK Limited, a company incorporated and registered in
England and Wales with company number 05560413 whose registered office is at 100
Fetter Lane, London, EC4A 1BN

 

Company: Cinemasource.

 

1

 



 

Completion: completion of the sale and purchase of the Sale Shares in accordance
with this agreement.

 

Completion Date: the date of this agreement.

 

Connected Person has the meaning set out in section 839 Income and Corporation
Taxes Act 1988

 

Encumbrance: any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest, title retention or any other
security agreement or arrangement.

 

Exit Event: means the first to happen of the following:

 

(a)a Share Sale; or

 

(b)an Asset Sale.

 

Event of Insolvency: means where the Buyer or UK Theatres Online Limited goes or
is put into liquidation (other than solely for amalgamation or reconstruction),
administration or receivership.

 

Inter Company Debts: all monies owing or which may become owing after today’s
date from the Company or the Subsidiaries to any members of the Seller’s Group
including any interest thereon.

 

Management Accounts: the unaudited consolidated balance sheet and the unaudited
consolidated profit and loss account of the Company and its subsidiaries for the
period of 4 months ended 30 April 2012.

 

Purchase Price: the purchase price for the Sale Shares to be paid by the Buyer
to the Seller in accordance with clause 3

 

.

Relevant Date: has the meaning given to it in clause 5.2.

 

Sale Shares: 2 ordinary shares of £1 each being the entire issued share capital
of the Company.

 

Seller's Solicitors: DAC Beachcroft LLP of 100 Fetter Lane, London, EC4A 1BN.

 

Seller’s Group: the Seller and its subsidiary companies other than the Company
and the Subsidiaries.

 

Share Sale: means any bona fide transaction whereby any persons or group of
persons acting in concert purchase at least 80% of the Sale Shares or at least
80% of the issued share capital of each of the Subsidiaries or the Buyer.

 

Subsequent Sale Proceeds: the aggregate consideration payable to the Buyer
and/or the Companies and/or to the shareholders of the Buyer in respect of an
Exit Event.

 

Subsidiaries: means the subsidiaries of the Company being:

 

(a)UK Theatres Online Limited (Company Number 3850910),

 

(b)Spring Leisure Limited (Company number 05102050),

 

(c)Cinemasonline Limited (Company number 5161573); and

 

(d)WWW.Co.UK Limited (Company number 04285425).

 

2

 



 

subsidiary undertaking and parent undertaking: mean a "subsidiary undertaking"
and a "parent undertaking" as defined in section 1162 of the Companies Act 2006.

 

Unknown Amount: any current actual or contingent financial liability of any of
the Company and the Subsidiaries which has resulted from any action of the
Seller’s Group and which is not within the actual knowledge of Jeffrey Spector.

 

Warranties: the warranties and representations set out in schedule 2.

 

1.2Clause and Schedule headings do not affect the interpretation of this
agreement.

 

1.3A person includes a natural person, corporate or unincorporated body (whether
or not having separate legal personality) and that person's personal
representatives, successors or permitted assigns.

 

1.4Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

1.5Documents in agreed form are documents in the form agreed by the parties or
on their behalf and initialled by them or on their behalf for identification.

 

1.6References to clauses and schedules are to the clauses and schedules of this
agreement; references to paragraphs are to paragraphs of the relevant schedule.

 

1.7References to this agreement include this agreement as amended or varied in
accordance with its terms.

 

1.8Any words following the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words, description, definition, phrase or term preceding those
terms.

 

2.Sale and purchase

 

On the terms of this agreement, the Seller shall sell and the Buyer shall buy,
with effect from Completion, the Sale Shares with full title guarantee, free
from all Encumbrances and together with all rights that attach (or may in the
future attach) to them including, in particular, the right to receive all
dividends and distributions declared, made or paid on or after the date of this
agreement.

 

3.Purchase price

 

3.1The Purchase Price is US$250,000, payable in cash in 20 equal instalments of
$US12,500 each over a period of 5 years commencing on the Completion Date. The
first instalment shall fall due on 31 July 2012 and subject to clauses 3.2 and
3.3, subsequent instalments shall fall due every 3 calendar months thereafter.
Payment of instalments shall be made within 5 Business Days of the due date for
that instalment.

 



3

 

 

 

3.2In the event that the Buyer fails to pay an instalment of the Purchase Price
on the due date for payment or the Buyer suffers an Event of Insolvency, the
Seller may serve a notice on the Buyer to pay such instalment within 5 Business
Days of receipt of such notice. If such overdue amount is not paid within the
said 5 Business Days, then the full balance of Purchase Price remaining to be
paid shall become immediately payable.

 

3.3Upon the occurrence of a potential Exit Event the Buyer shall promptly notify
the Seller of such and provide the Seller with all information reasonably
requested by it in relation to such event including the amount of the proposed
Subsequent Sale Proceeds (“Subsequent Sale Notice”) and:

 

(a)in the event that the proposed Subsequent Sale Proceeds exceed the balance of
the Purchase Price remaining to be paid by the Buyer to the Seller under the
agreement (“Balance”) or the proposed purchaser is a Connected Person to the
Buyer, the Buyer shall be entitled to proceed with such Exit Event provided that
the Balance shall become immediately payable to the Seller;

 

(b)in the event that the Subsequent Sale Proceeds are less than the Balance and
the proposed purchaser is not a Connected Person to the Buyer, then the Buyer
shall pay to the Seller the amount of the Subsequent Sale Proceeds in lieu of
the Balance (and any remaining Purchase Price due to the Seller shall be
irrevocably waived) unless within 10 Business Days of receiving the Subsequent
Sale Notice the Seller requests that the Sale Shares are transferred back to the
Seller in which case, the Buyer shall transfer the Sale Shares back to the
Seller (and any remaining Purchase Price due to the Seller shall be irrevocably
waived;

 

and in either case the Seller shall release the Charge.

 

3.4The Purchase Price will be secured by a first charge in the agreed form over
the Sale Shares which shall be entered into at Completion.

 

3.5Any amount repaid by the Seller to the Buyer in satisfaction of any claim
made by the Buyer under the Warranties shall be treated as a reduction by that
amount in the Purchase Price.

 

4.Completion

 

4.1Completion shall take place on the Completion Date at the offices of the
Buyer’s Solicitors forthwith upon signature of this Agreement.

 



4

 

 

 

4.2At Completion the Seller shall:

 

(a)deliver or cause to be delivered the documents and evidence set out in Part 1
of Schedule 1;

 



(b)procure that all security and/or cross guarantees entered into by any member
of the Cinemasource Group in favour of or in relation to the Seller’s Group
shall be released without any financial cost to the Buyer or the Company and/or
the Subsidiaries;

 

(c)procure that a board meeting of Company is held at which the matters
identified in Part 2 of Schedule 1 are carried out; and

 

(d)deliver any other documents referred to in this agreement as being required
to be delivered by the Seller.

 

4.3At Completion the Buyer shall deliver or cause to be delivered the Charge.

 

5.Warranties and indemnity

 

5.1The Buyer is entering into this agreement in reliance on the Warranties.

 

5.2The Buyer acknowledges that no liability shall attach to the Seller in
respect of:

 

(a)Any matter of which the Buyer or any of its officers or Jeffrey Spector is
aware;

 

(b)Any matter which existed on the date upon which Cinemasource acquired the
Subsidiaries (“the Relevant Date”).

 

5.3The Seller warrants and represents to the Buyer that so far as it is aware
each Warranty is true, accurate and not misleading on today’s date.

 

5.4Each of the Warranties is separate and, unless otherwise specifically
provided, is not limited by reference to any other Warranty or any other
provision in this agreement.

 

5.5The Seller agrees to indemnify and keep indemnified all members of the
Cinemasource Group against any claim by, demand from or liability to any company
in the Seller’s Group or any company who at any time between the Relevant Date
and the date of this Agreement has been a member of the Seller’s Group,
including, but not limited to, entities known as Broadway.com and Theatre.com

 

6.Seller’s undertakings and waiver

 

6.1The Seller undertakes to pay Crossley & Davies its fees in respect of any
work undertaken or to be undertaken at the request of the Seller’s Group and/or
the Cinemasource Group in order to comply with reporting obligations including
but not limited to the preparation of the Accounts and the Management Accounts
and any audit work required in relation thereto or any accounting work or audits
for future accounting periods requested by the Seller’s Group (including without
limitation quarterly audits and the annual audit for the year ending 31 December
2012).

 

 

5

 



 

6.2The Seller agrees that it hereby irrevocably and unconditionally waives each
and every right of repayment, claim, action or otherwise, past, present or
future and whether actionable at the date of this agreement or otherwise which
may arise or which may have arisen in respect of the Inter-Company Debts and
that accordingly:

 

(a)The Inter-Company Debts are extinguished;

 

(b)Neither the Company nor any of the Subsidiaries have any liability of any
nature whatsoever to the Seller or any member of the Seller’s Group (save in
respect of payment of the Purchase Price); and

 

(c)To the extent such liability exists the Company and each of the Subsidiaries
are hereby unconditionally released from such liability.

 

7.Confidentiality and announcements

 

7.1Except so far as may be required by law, and in such circumstances only after
prior consultation with the Buyer, the Seller shall not at any time disclose to
any person or use to the detriment of the Cinemasource Group any confidential
information which it holds in relation to the Cinemasource Group and its
affairs.

 

7.2Neither party shall make any announcement relating to this agreement or its
subject matter without the prior written approval of the other party except as
required by law or by any legal or regulatory authority (in which case the
parties shall co-operate, in good faith, in order to agree the content of any
such announcement so far as practicable prior to it being made), provided that
nothing in this clause shall prevent the Buyer from announcing the fact that the
acquisition has taken place to staff, sales agents, potential investors and
funders.

 

8.Further assurance and matters following completion

 

The Seller shall (at its expense) promptly execute and deliver all such
documents, and do all such things, as the Buyer may from time to time reasonably
require for the purpose of giving full effect to the provisions of this
agreement.

 

Following Completion the Buyer shall (at the sole cost of the Seller to be paid
in advance or secured to the satisfaction of Crossley & Davies) procure that the
Cinemasource Group shall produce the Accounts and the Management Accounts and
shall provide them to the Seller so as to ensure that the Seller shall comply
with its legally binding reporting obligations.

 



6

 

 

9.Whole agreement

 

This agreement constitutes the whole agreement between the parties and
supersedes and extinguishes all previous drafts, agreements, arrangements and
understandings between them, whether written or oral, relating to its subject
matter.

 

10.Variation and waiver

 

10.1Variations of this agreement must be written and signed by/on behalf of the
parties.

 

10.2Any waiver of any right under this agreement is only effective if it is in
writing and it applies only to the party to whom the waiver is addressed and to
the circumstances for which it is given and shall not prevent the party who has
given the waiver from subsequently relying on the provision it has waived.

 

10.3No failure to exercise or delay in exercising any right or remedy provided
under this agreement or by law constitutes a waiver of such right or remedy or
shall prevent any future exercise in whole or in part thereof.

 

10.4No single or partial exercise of any right or remedy under this agreement
shall preclude or restrict the further exercise of any such right or remedy.

 

10.5Unless specifically provided otherwise, rights arising under this agreement
are cumulative and do not exclude rights provided by law.

 

11.Miscellaneous

 

11.1If any provision of this agreement (or part of a provision) is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force.

 

11.2If any invalid, unenforceable or illegal provision would be valid,
enforceable or legal if some part of it were deleted, the provision shall apply
with whatever modification is necessary to give effect to the commercial
intention of the parties.

 

11.3Unless otherwise provided, all costs in connection with the negotiation,
preparation, execution and performance of this agreement, and any documents
referred to in it, shall be borne by the party that incurred the costs.

 

11.4This agreement (other than obligations that have already been fully
performed) remains in full force after Completion.

 

7

 



 

11.5The rights and obligations of the parties under this agreement shall
continue for the benefit of, and shall be binding on, their respective
successors and assigns.

 

11.6This agreement may be executed in two counterparts, each of which is an
original and which together have the same effect as if each party had signed the
same document.

 

11.7This agreement and any disputes or claims arising out of or in connection
with its subject matter or formation (including non-contractual disputes and
claims) are governed by and construed in accordance with the law of England.

 

11.8The parties irrevocably agree that the courts of England have exclusive
jurisdiction to settle any dispute or claim that arises out of or in connection
with this agreement or its subject matter or formation (including
non-contractual disputes and claims).

 

 This agreement is executed and delivered as a deed by the parties and on the
date stated at the beginning of this deed.

 

 

8

 



 

Schedule 1   Completion

 

Part 1.  What the Seller shall deliver to the Buyer at Completion

 

At Completion, the Seller shall deliver or cause to be delivered to the Buyer
the following documents and evidence:

 

(a)transfers of the Sale Shares in favour of the Buyer;

 

(b)the share certificates for the Sale Shares in the names of the registered
holders or an indemnity in the agreed form for any lost certificates;

 

(c)the written resignation, executed as a deed and in the agreed form, of:

 

(i)Laurie S Silvers as secretary of the Company;

 

(ii)Mitchell Rubenstein as a drector of the Company;

 

(iii)Laurie S Silvers as a director of the Company

 

(d)certificates in respect of all issued shares in the capital of each of the
Subsidiaries;

 

(e)in relation to the Company and the Subsidiaries, the statutory registers and
minute books (written up to the time of Completion), the common seal,
certificate of incorporation and any certificates of incorporation on change of
name;

 

(f)a release of all charges, mortgages, debentures and guarantees to which each
member of the Cinemasource Group is a party

 

Part 2.  Matters for the board meetings at Completion

 

The Seller shall cause a board meeting of the Company to be held at Completion
at which the matters set out in this Part 2 of this Schedule 1 shall take place.

 

(a)A resolution to register the transfer of the Sale Shares shall be passed at
such board meeting of the Company.

 

(b)All directors and the secretary of the Company shall resign from their
offices and employment with the Company with effect from the end of the relevant
board meeting

 

(c)The persons the Buyer nominates shall be appointed as directors and secretary
of the Company. The appointments shall take effect at the end of the board
meeting.

 

(d)The address of the registered office of the Company shall be changed to the
address required by the Buyer.

 

 

9

 



 

Schedule 2  Warranties

 

1.Power to sell the sale shares

 

1.1The Seller has taken all necessary action and has all requisite power and
authority to enter into and perform this agreement in accordance with its terms
and the other documents referred to in it.

 

1.2This agreement and the other documents referred to in it constitute (or shall
constitute when executed) valid, legal and binding obligations on the Seller in
the terms of the agreement and such other documents.

 

1.3Compliance with the terms of this agreement and the documents referred to in
it shall not breach or constitute a default under any of the following:

 

(a)any agreement or instrument to which the Seller is a party or by which it is
bound; or

 

(b)any order, judgment, decree or other restriction applicable to the Seller.

 

2.Shares in the company and subsidiaries

 

2.1The Sale Shares constitute the whole of the allotted and issued share capital
of the Company and are fully paid.

 

2.2The Seller is the sole legal and beneficial owner of the Sale Shares and the
Subsidiaries are the wholly owned subsidiaries of the Company.

 

2.3The Company is the sole legal and beneficial owner of the whole allotted and
issued share capital of each of the Subsidiaries.

 

2.4The Sale Shares and the issued shares of the Subsidiaries are free from all
Encumbrances and no commitment has been given to create an Encumbrance affecting
the Sale Shares or the issued shares of the Subsidiaries.

 

2.5No right has been granted to any person to require any member of the
Cinemasource Group to issue any share capital and no Encumbrance has been
created and no commitment has been given to create an Encumbrance in favour of
any person affecting any unissued shares or debentures or other unissued
securities of any member of the Cinemasource Group.

 

10

 



 

3.Transactions with the Seller and Unknown amounts

 

3.1There is no outstanding indebtedness or other liability (actual or
contingent) and no outstanding contract, commitment or arrangement between the
members of the Cinemasource Group and any of the following:

 

(a)any member of the Seller's Group or any person Connected with the Seller; or

 

(b)any director of a member of the Seller's Group or any person Connected with
such a member or director.

 

3.2Neither the Seller, nor any person Connected with the Seller, is entitled to
a claim of any nature against the Company or any of the Subsidiaries or has
assigned to any person the benefit of a claim against the Company or any of
those Subsidiaries to which the Seller or a person Connected with the Seller
would otherwise be entitled.

 

3.3There are no Unknown Amounts.

 

4.Finance and guarantees

 

4.1No guarantee, mortgage, charge, pledge, lien, assignment or other security
agreement or arrangement has been given by or entered into by the Company or any
of the Subsidiaries or any third party in respect of borrowings or other
obligations of the Cinemasource Group.

 

5.Intellectual Property

 

5.1The Seller warrants that all the intellectual property rights that were
vested in the Cinemasource Group at the Relevant Date remain vested in the
Cinemasource Group at the date hereof save as disposed of under the
CinemasOnline Agreement and there is no agreement or arrangement in place to
dispose of or licence such rights to the Seller, the Seller’s Group or any third
party.

 

 

11

 



 

 

Executed and delivered as a Deed by Orchard Advertising Limited by a director in
the presence of a witness


 

 

/s/ Jeffrey Spector                                    



Director

 

/s/ B England                                            

Signature of witness

 

Name : MCS B ENGLAND

 

Address: 9 CORBRIDGE CLOSE
                 BLACKPOOL

                 F74 SEZ

 

Occupation: CREDIT CONTROLLER



 

 

Executed and delivered as a Deed by Hollywood Media Corp LLC by a director in
the presence of a witness


 

 

 

 

/s/ Mitchell Rubenstein                                

Director

 

 



/s/ Tammy Hedge                                           

Signature of witness





 

Name : Tammy Hedge

  

 

Address: 2255 Glades Rd Suite 221A
                 Boca Raton, FL 33431

 



 

Occupation: CFO 

 

12

 



